EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD FOR IMMEDIATE RELEASE RADA Electronic Industries Announces 2012 First quarter Results Netanya, Israel, May 17, 2012 – RADA Electronic Industries Ltd. (NASDAQ: RADA) announced today its financial results for the quarter ended March 31, 2012. 2012 First quarter Results Revenues totaled $3.7 million, a 53% decrease when compared with$7.8 million in the first quarter of 2011. Gross Profit totaled $1 million, a 60% decrease when compared with $2.5 million in the first quarter of 2011. Operating expenses totaled $1.6 million, a 20% decrease when compared with $2 million in the first quarter of 2011. Financial Expenses totaled $236,000 compared with financial expenses of $152,000 in the first quarter of 2011. As a result, the Company reported a loss of $840,000, or $0.09 per share, for the first quarter of 2012 compared to net profit of $393,000 or $0.04 per share, for the first quarter of 2011. Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “As explained in our 2011 annual report, we experienced a reduction in sales in 2011 due to the suspension of activity in two major programs. We maintain our expectations that both these programs will resume during the second quarter of 2012. We are continuing to maintain a high level of research and development investment, as we did during 2011 and 2010, and expect that our Inertial Navigation and the Radar product lines will become the major growth drivers for the Company in the future.” About RADA RADA Electronic Industries Ltd. is an Israel based defense electronics contractor. The Company specializes in Data Recording and Management (Digital Video & Data Recorders, Ground Debriefing Stations, Head-Up Display Cameras), Inertial Navigation Systems for air and land applications, Avionics Solutions (Aircraft Upgrades, Avionics for UAVs, Stores Management Systems, Mission & Interface Computers) and Radar Sensors for active protective systems for land vehicles. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data ASSETS March 31, 2012 December 31, 2011 Unaudited Audited CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $7 at March 31, 2012 and at December 31, 2011 respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other receivables and prepaid expenses Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS: Intangible assets, net Goodwill Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank Credit and current maturities of long-term loans $ $ Trade payables Convertible note from a shareholder, net Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Loans from shareholders, net Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital - Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at March31, 2012 and December 31, 2011; Issued and outstanding: 8,918,647 at March 31, 2012 and at December31, 2011 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Three months ended March 31, Year ended December 31, (unaudited) (audited) Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Total operating expenses Operating profit (loss) ) ) Financial expenses, net net income (loss) ) ) Less: attributable to Noncontrolling interest 4 3 (7 ) Net income (loss) attributable to RADA Electronic Industries’ shareholders $ ) $ ) Basic and diluted net income (loss) per share $ ) $ $ ) Weighted average number of Ordinary shares used for computing basic and diluted net income (loss) per share
